 1

 2

 3

 4
                                                                   JS-6
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11   HELEN RAPTIS, an individual;                     Case No: 8:18-cv-2236 AG (ADSx)
     ANTHONY RAPTIS, an individual,                   Assigned to Hon. Andrew J. Guilford
12                                                    (Courtroom 10D)
             Plaintiffs,                              Autumn D. Spaeth (Magistrate Judge)
13
        v.                                            Orange County Superior Court Action Case
14                                                    No: 30-2018-00992778-CU-PO-CJC
     COSTCO WHOLESALE
15   CORPORATION; and DOES 1 through                  ORDER TO REMAND CASE
     100, inclusive,                                  REMOVED BY COSTCO
16                                                    WHOLESALE CORPORATION TO
             Defendants.                              STATE COURT
17

18                                           ORDER
19           Good Cause appearing, the Court orders as follows:
20              1. This matter shall be remanded to the Superior Court of California, County
21                 of Orange.
22              2. HELEN RAPTIS’ Motion to Remand shall be vacated.
23

24   IT IS SO ORDERED.
25
     DATED: February 5, 2019                       ________
                                                          ________________
                                                  ______________________________
26                                                Hon. Andr
                                                          rew J. Guilford
                                                       Andrew
27

28
                                                -1-


                                                                              Order to Remand
